A final decree was rendered in this cause November 18, 1925. Thereafter the appellant moved the court to set aside said decree, and, after being passed from time to time, the motion was overruled February 16, 1926, and it is from this last decree overruling the motion that this appeal is prosecuted. This decree will not support an appeal, which must be dismissed upon the authority of Wood v. Finney, 207 Ala. 160, 92 So. 264.
Appeal dismissed.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
                              On Rehearing.